DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the communication filed on March 08, 2022.
3.	Claims 1, 13 and 19 have been amended.
4.	Claims 2, 8 and 16-18 have been previously cancelled.
5.	Claims 1, 3-7, 9-15, 19 and 20 are currently pending and are considered below.

Information Disclosure Statement

6.	The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR 1.56.

Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1, 3-7, 11-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod (U.S. Pub. No. 2018/0350144) in view of Argue (U.S. Patent No. 9,576,428) and further in view of McCoy et al. (U.S. Pub. No. 2016/0042607) (hereinafter “McCoy’).

Claim 1:  Rathod discloses a method, comprising:
enforcing, by the executable instructions, the rules for obtaining artifacts based on the real-world activities and the game activities of a user determined from transactions between the user and the retailers and determined from the game play associated with the game, Rathod teaches Gateway may be configured to receive information about real world object, virtual objects and rules and required actions to get virtual objects (see at least paragraphs 0166, 0193 and 0242), wherein enforcing further includes integrating the real-world activities associated with the transactions between the user and the retailers with the game activities associated with the game play for the game within the gamification-based platform driven by the rules, the real-world activities, the game activities, the game, and the existing loyalty systems associated with the retailers, Rathod teaches a server module 188 receives uploaded or submitted or shared or provided one or more types of media including one or more photos, videos, receives monitored or tracked user device's current location or place and associated one or more types of information, sensor data from user device's one or more types of sensors, current date & time and associated information, scanned or photo of receipt of purchase, transaction data from linked database of sellers, one or more 3rd parties or external sources data related to user, access one or more types of user or connected users of user's related or associated data including user profile, connections or contacts, checked in places, updates, status and like. After receiving or accessing said one or more types of data, contents, media and metadata server module 188 processes said data by employing one or more types of technologies including object recognition, voice recognition, face and body parts recognition, Optical on (OCR), recognize, processes, measure, analyze, calculate sensor data (see at least paragraphs 0015, 0024, 0035, 0304, 0378 and 0380);
initiating, by the executable instructions, the game on a user device during or after a given transaction by the user, Rathod teaches user may provide game data and invite others and start playing game (see at least paragraphs 0193, 0194 and 0358);
updating, by the executable instructions, the accumulated level of the artifacts with game earned artifacts at conclusion of the game and with transaction earned artifacts after the given transaction, Rathod teaches displaying or presenting virtual objects to users or players who entered or dwell in said predefined geo-fenced of the real world and conduct pre-set actions (see at least paragraphs 0385, 0401 and 0402); and 
providing, by the executable instructions, a dashboard service on the user device depicting a ranking of the user with respect to other users of a community based on one or more of: the accumulated level of the artifacts, the real-world activities, and the game activities, Rathod teaches providing ranks to users within users of network (see at least paragraphs 0355 and 0368).
While Rathod teaches the limitations mentioned above, Rathod is silent on maintaining, by the executable instructions, an accumulated level of the artifacts on behalf of the user.  However, Argue teaches Loyalty module is configured to determine when a customer is to receive a loyalty reward (artifacts or objects) and what loyalty reward a customer is to receive, loyalty program database includes loyalty IDs and corresponding loyalty data for customers (see at least column 5 lines 60-67 through column 6 lines 1-31 and column 7 lines 6-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Rathod to modify to include maintaining a database of the user’s activities as taught by Argue in order for users to interact with the digital assets in the computer.
While the combination of Rathod in view of Argue teaches all the limitations mentioned above, Rathod in view of Argue do not explicitly teach integrating, by executable instructions that execute on a processor of a cloud processing environment, a game associated with real-world activities of a user with existing loyalty systems of retailers and enhancing the existing loyalty systems based on game play of the game by the user and rules of the game; providing, by the executable instructions, a gamification-based platform to the user based on the real-world activities of the user and game activities associated with the game play that are driven by the rules through an Application Programming Interface (API); a particular retailer within a processing context associated with a loyalty application that executes on the user device for the particular retailer in connection with a particular existing loyalty system of the particular retailer, and wherein initiating further includes detecting a reference to a container object within the loyalty application causing initiation of the container object for the game play of the game from within the processing context of the loyalty application on the user device.
	However, McCoy teaches teach integrating, by executable instructions that execute on a processor of a cloud processing environment, a game associated with real-world activities of a user with existing loyalty systems of retailers and enhancing the existing loyalty systems based on game play of the game by the user and rules of the game, McCoy teaches by providing a connection between a server operating the loyalty reward system and a game server or game administration server, the system can be made seamless and can closely tie the purchase to the reward. Players may receive in-game benefits based on their real world activities with loyalty programs, including rewards for purchases on credit cards, debit cards, or at particular storefronts.  A loyalty reward program may be linked to a particular game, but multiple loyalty reward programs may also be linked to multiple games, and the user interface may be employed to tie particular reward programs to particular (or multiple) games. The user interface may also be employed to provide an even greater level of granularity, such as to tie particular categories of purchases to particular types of in game benefits.  Furthermore, in-game benefits may automatically be granted based on loyalty program activity.  For example, purchasing a particular product in the real world associated with the loyalty program may cause an in-game character to automatically be given a specific item. The loyalty program may also accumulate points that a player can actively choose to spend for in-game benefits. Such points can be in a pool that is dedicated to in-game benefits or can be shared with points that may be spent for benefits other than in-game benefits. A player might receive in-game points and separate real world benefits for the same loyalty program activity, and also, providing an in-game benefit based on a transaction associated with a loyalty program, including: receiving notification of a transaction associated with a loyalty program account; and transmitting data to a game server or a game administration server, the data including at least: a first data component including identifying information about a game account associated with the loyalty program account and a second data component including at least information about the transaction; and automatically providing an in-game benefit based on the transaction (see at least the Abstract and paragraphs 0007, 0010 and 0013);
providing, by the executable instructions, a gamification-based platform to the user based on the real-world activities of the user and game activities associated with the game play that are driven by the rules through an Application Programming Interface (API), McCoy teaches user interface application, the application stored on a non-transitory computer readable medium, the user interface application performing the following steps: displaying indicators of one or more loyalty programs; displaying one or more game accounts to be associated with the one or more loyalty programs; receiving a first input from a user, the first input associating one of the displayed game accounts with one of the loyalty programs; and displaying an indication of the associated game account and loyalty program, and further talks about a user interface may be provided by which a user can associate different merchants or different categories of transactions with different games or in-game items (see at least paragraphs 0015, 0033 and 0056 and see also figure 6); and 
a particular retailer within a processing context associated with a loyalty application that executes on the user device for the particular retailer in connection with a particular existing loyalty system of the particular retailer, McCoy teaches by providing a connection between a server operating the loyalty reward system and a game server or game administration server, the system can be made seamless and can closely tie the purchase to the reward. Players may receive in-game benefits based on their real world activities with loyalty programs, including rewards for purchases on credit cards, debit cards, or at particular storefronts.  A loyalty reward program may be linked to a particular game, but multiple loyalty reward programs may also be linked to multiple games, and the user interface may be employed to tie particular reward programs to particular (or multiple) games. The user interface may also be employed to provide an even greater level of granularity, such as to tie particular categories of purchases to particular types of in game benefits.  Furthermore, in-game benefits may automatically be granted based on loyalty program activity.  For example, purchasing a particular product in the real world associated with the loyalty program may cause an in-game character to automatically be given a specific item. The loyalty program may also accumulate points that a player can actively choose to spend for in-game benefits. Such points can be in a pool that is dedicated to in-game benefits or can be shared with points that may be spent for benefits other than in-game benefits. A player might receive in-game points and separate real world benefits for the same loyalty program activity, and also, providing an in-game benefit based on a transaction associated with a loyalty program, including: receiving notification of a transaction associated with a loyalty program account; and transmitting data to a game server or a game administration server, the data including at least: a first data component including identifying information about a game account associated with the loyalty program account and a second data component including at least information about the transaction; and automatically providing an in-game benefit based on the transaction (see at least the Abstract and paragraphs 0007, 0010 and 0013), wherein initiating further includes detecting a reference to a container object within the loyalty application causing initiation of the container object for the game play of the game from within the processing context of the loyalty application on the user device, Rathod teaches a user interface may be provided by which a user can associate different merchants or different categories of transactions with different games or in-game items, and such is illustrated by the exemplary user interface 50 of FIG. 6. In the exemplary user interface 50, a first column 81 denotes a type of purchase, and a user may be enabled to associate particular categories of transactions, or particular credit or debit cards, with specific in-game benefits. The specific in-game benefits may be localized by game using selections in column 83, and may be further localized using column 85 to a specific type of item within the game selected in column 83. For example, in the first row, any transactions using credit card #1 lead to game currency being provided in game #1. In the second row, clothing items purchased on credit card #2 lead to specific benefits within game #1, the specific benefits being armor for a particular character.  Furthermore, Rathod teaches in FIG. 8 illustrates additional flexibility options provided by systems and methods according to present principles. In the flowchart 80, a loyalty reward program 134 is shown as leading to an in-game reward 136 as described above. In addition to leading to an in-game reward 136, the loyalty reward program 134 may also lead to a non-game related loyalty reward 138 being provided. In other words, the loyalty reward program can be partially used for in-game benefits and partially used for out-of-game benefits as above. The distribution may be set by the user, e.g., using a similar sort of user interface as in FIG. 6, but where an apportionment percentage is enabled to be set. The apportionment percentage may be replaced with other options, such as a cap on the amount of loyalty points usable for in-game rewards, or any other apportionment method desired by the user.  And finally, Rathod teaches information about user activity may be communicated to the game server (or game administration server) 72 in a number of ways. In one implementation, the system or device may issue codes which a user may then input into the game using the UT 131 to receive one or more corresponding benefits. For example, if the system or device 121 is implemented as an application within a mobile device, the application may issue the codes. In some cases, an exercise machine may be enabled to issue codes, either for a specific user selected game, or a code that may be entered in a clearinghouse website, and by user selection within the clearinghouse website, a particular game account or player character may be provided the benefit. The data source 129 may also issue such codes. In these ways, codes may be given directly to the game to gain the in-game benefits with no server communication needed (see at least paragraphs 0056, 0060-0061, 0067, 0069 and 0078).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Rathod in view of Argue to modify to include the teaching of McCoy in order to provide an in-game benefit based on a transaction associated with the loyalty program.

Claim 3:  Rathod in view of Argue disclose the method according to claim 1 and Rathod further teaches, wherein enforcing further includes identifying the rules based on a loyalty account assigned to the user for the particular existing loyalty system associated with the particular retailer, Rathod teaches Gateway may be configured to receive information about real world object, virtual objects and rules and required actions to get virtual objects (see at least paragraphs 0166, 0193 and 0242).

Claim 4:  Rathod in view of Argue disclose the method according to claim 3 and Rathod further teaches, wherein identifying further includes obtaining the rules through the API from an interface of the particular existing loyalty system, Rathod teaches Gateway may be configured to receive information about real world object, virtual objects and rules and required actions to get virtual objects (see at least paragraphs 0166, 0193 and 0242).

Claim 5:  Rathod in view of Argue disclose the method according to claim 1 and Rathod further teaches, wherein maintaining further includes maintaining a first accumulated level from the accumulated level based on status defined by the first accumulated level and maintaining a second accumulated level from the accumulated level based on a social standing defined by the second accumulated level, Rathod teaches displaying or presenting virtual objects to users or players who entered or dwell in said predefined geo-fenced of the real world and conduct pre-set actions (see at least paragraphs 0385, 0401 and 0402).

Claim 6:  Rathod in view of Argue disclose the method according to claim 1 and Rathod further teaches, wherein maintain behavior artifacts earned by the user for select ones of the real-world activities or for different real-world activities, Rathod teaches displaying or presenting virtual objects to users or players who entered or dwell in said predefined geo-fenced of the real world and conduct pre-set actions (see at least paragraphs 0385, 0401 and 0402).

Claim 7:  Rathod in view of Argue disclose the method according to claim 1 and Rathod further teaches, wherein initiating further includes initiating the game play within a processing context of a gaming application when the user device is a transaction terminal that performs the given transaction on behalf of the user, Rathod teaches user may provide game data and invite others and start playing game (see at least paragraphs 0193, 0194 and 0358). 

Claim 11:  Rathod in view of Argue disclose the method according to claim 1 and Argue further teaches further comprising, exchanging, by the executable instructions, a user-defined number of artifacts for a promotion associated with the particular existing loyalty system of the particular retailer, Argue teaches loyalty module can also promote ongoing interaction with and/or purchases from merchant to receive additional digital game assets (see at least column 7 lines 30-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Rathod to modify to include the teaching of Argue in order to entice users to interact with the digital assets in the computer game.

Claim 12:  Rathod in view of Argue disclose the method according to claim 1 and Argue further teaches further comprising, exchanging, by the executable instructions, a user-defined number of the artifacts with a predefined number of loyalty points associated with a loyalty account of the user with the particular existing loyalty system of the particular retailer and crediting the predefined number of the loyalty points to the loyalty account through the particular existing loyalty system, Argue teaches loyalty module can also promote ongoing interaction with and/or purchases from merchant to receive additional digital game assets (see at least column 7 lines 30-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Rathod to modify to include the teaching of Argue in order to entice users to interact with the digital assets in the computer game.

Claim 13:  Rathod discloses a method, comprising:
integrates real-world activities performed by the user during transactions of the user with retailers and that integrates game activities performed by the user during a game play of a game with existing loyalty systems of the retailers, Rathod teaches a server module 188 receives uploaded or submitted or shared or provided one or more types of media including one or more photos, videos, receives monitored or tracked user device's current location or place and associated one or more types of information, sensor data from user device's one or more types of sensors, current date & time and associated information, scanned or photo of receipt of purchase, transaction data from linked database of sellers, one or more 3rd parties or external sources data related to user, access one or more types of user or connected users of user's related or associated data including user profile, connections or contacts, checked in places, updates, status and like. After receiving or accessing said one or more types of data, contents, media and metadata server module 188 processes said data by employing one or more types of technologies including object recognition, voice recognition, face and body parts recognition, Optical on (OCR), recognize, processes, measure, analyze, calculate sensor data (see at least paragraphs 0015, 0024, 0035, 0304, 0378 and 0380);
activating, by the executable instructions, the game received from the gamification loyalty platform at a conclusion of the transaction between the user and a particular retailer, Rathod teaches user may provide game data and invite others and start playing game (see at least paragraphs 0193, 0194 and 0358);  
displaying, by the executable instructions, transaction artifacts earned from transaction details after the transaction and game artifacts earned at a conclusion of game play as received from the gamification loyalty platform within the gamification loyalty platform, Rathod teaches displaying or presenting virtual objects to users or players who entered or dwell in said predefined geo-fenced of the real world and conduct pre-set actions (see at least paragraphs 0385, 0401 and 0402); 
presenting, by the executable instructions, a dashboard service showing a status level of the artifacts accumulated by the user, a social standing level accumulated by the user, and a ranking of the user relative to other users of a community, Rathod teaches providing ranks to users within users of network (see at least paragraphs 0355 and 0368).
While Rathod teaches the limitations mentioned above, Rathod does not explicitly teach receiving, by executable instructions that execute on a processor of a cloud processing environment, loyalty identifying information from a user during a transaction; and providing, by the executable instructions, the loyalty identifying information to a gamification loyalty platform.  However, Argue teaches receiving, by executable instructions that execute on a processor of a cloud processing environment, loyalty identifying information from a user during a transaction, Argue teaches receiving purchase data and a loyalty identifier (see at least column 3 lines 39-46 and column 5 lines 60-67 through column 6 lines 1-31 and see figure 3); and providing, by the executable instructions, the loyalty identifying information to a gamification loyalty platform, Argue teaches sending the digital game asset for inclusion in the customer’s digital assets for a computer game (see at least column 3 lines 39-46 and column 7 lines 6-51 and see figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Rathod to modify to include the teachings of Argue in order to persuade customers to purchase physical products from merchants and promote ongoing interaction with purchasers from merchant to receive additional digital game assets.
While the combination of Rathod in view of Argue teaches the limitations mentioned above, Rathod in view of Argue do not explicitly teach enhances the existing loyalty systems based on the game play of the game by the user and rules of the game; a processing context associated with a loyalty application that executes on a user device for the particular retailer in connection with a particular existing loyalty system of the particular retailer, and wherein activating further includes detecting a reference activated from the loyalty application that initiates a container object within the loyalty application causing the game play of the game from and within the processing context of the loyalty application on the user device.
  However, McCoy teaches enhances the existing loyalty systems based on the game play of the game by the user and rules of the game, McCoy teaches user interface application, the application stored on a non-transitory computer readable medium, the user interface application performing the following steps: displaying indicators of one or more loyalty programs; displaying one or more game accounts to be associated with the one or more loyalty programs; receiving a first input from a user, the first input associating one of the displayed game accounts with one of the loyalty programs; and displaying an indication of the associated game account and loyalty program, and further talks about a user interface may be provided by which a user can associate different merchants or different categories of transactions with different games or in-game items (see at least paragraphs 0015, 0033 and 0056 and see also figure 6); and
a processing context associated with a loyalty application that executes on a user device for the particular retailer in connection with a particular existing loyalty system of the particular retailer, McCoy teaches by providing a connection between a server operating the loyalty reward system and a game server or game administration server, the system can be made seamless and can closely tie the purchase to the reward. Players may receive in-game benefits based on their real world activities with loyalty programs, including rewards for purchases on credit cards, debit cards, or at particular storefronts.  A loyalty reward program may be linked to a particular game, but multiple loyalty reward programs may also be linked to multiple games, and the user interface may be employed to tie particular reward programs to particular (or multiple) games. The user interface may also be employed to provide an even greater level of granularity, such as to tie particular categories of purchases to particular types of in game benefits.  Furthermore, in-game benefits may automatically be granted based on loyalty program activity.  For example, purchasing a particular product in the real world associated with the loyalty program may cause an in-game character to automatically be given a specific item. The loyalty program may also accumulate points that a player can actively choose to spend for in-game benefits. Such points can be in a pool that is dedicated to in-game benefits or can be shared with points that may be spent for benefits other than in-game benefits. A player might receive in-game points and separate real world benefits for the same loyalty program activity, and also, providing an in-game benefit based on a transaction associated with a loyalty program, including: receiving notification of a transaction associated with a loyalty program account; and transmitting data to a game server or a game administration server, the data including at least: a first data component including identifying information about a game account associated with the loyalty program account and a second data component including at least information about the transaction; and automatically providing an in-game benefit based on the transaction (see at least the Abstract and paragraphs 0007, 0010 and 0013), wherein activating further includes detecting a reference activated from the loyalty application that initiates a container object within the loyalty application causing the game play of the game from and within the processing context of the loyalty application on the user device, Rathod teaches a user interface may be provided by which a user can associate different merchants or different categories of transactions with different games or in-game items, and such is illustrated by the exemplary user interface 50 of FIG. 6. In the exemplary user interface 50, a first column 81 denotes a type of purchase, and a user may be enabled to associate particular categories of transactions, or particular credit or debit cards, with specific in-game benefits. The specific in-game benefits may be localized by game using selections in column 83, and may be further localized using column 85 to a specific type of item within the game selected in column 83. For example, in the first row, any transactions using credit card #1 lead to game currency being provided in game #1. In the second row, clothing items purchased on credit card #2 lead to specific benefits within game #1, the specific benefits being armor for a particular character.  Furthermore, Rathod teaches in FIG. 8 illustrates additional flexibility options provided by systems and methods according to present principles. In the flowchart 80, a loyalty reward program 134 is shown as leading to an in-game reward 136 as described above. In addition to leading to an in-game reward 136, the loyalty reward program 134 may also lead to a non-game related loyalty reward 138 being provided. In other words, the loyalty reward program can be partially used for in-game benefits and partially used for out-of-game benefits as above. The distribution may be set by the user, e.g., using a similar sort of user interface as in FIG. 6, but where an apportionment percentage is enabled to be set. The apportionment percentage may be replaced with other options, such as a cap on the amount of loyalty points usable for in-game rewards, or any other apportionment method desired by the user.  And finally, Rathod teaches information about user activity may be communicated to the game server (or game administration server) 72 in a number of ways. In one implementation, the system or device may issue codes which a user may then input into the game using the UT 131 to receive one or more corresponding benefits. For example, if the system or device 121 is implemented as an application within a mobile device, the application may issue the codes. In some cases, an exercise machine may be enabled to issue codes, either for a specific user selected game, or a code that may be entered in a clearinghouse website, and by user selection within the clearinghouse website, a particular game account or player character may be provided the benefit. The data source 129 may also issue such codes. In these ways, codes may be given directly to the game to gain the in-game benefits with no server communication needed (see at least paragraphs 0056, 0060-0061, 0067, 0069 and 0078).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Rathod in view of Argue to modify to include the teaching of McCoy in order to provide an in-game benefit based on a transaction associated with the loyalty program. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Rathod in view of Argue to modify to include the teaching of McCoy in order to provide an in-game benefit based on a transaction associated with the loyalty program.

Claim 14:  Rathod in view of Argue disclose the method according to claim 13 and Rathod further teaches further comprising, presenting, by the executable instructions, a survey to the user and providing answers to the survey to the gamification loyalty platform to personalize rewards associated with the artifacts within a loyalty program of the user with the particular existing loyalty system, Rathod teaches enabling users to fill forms including survey forms (see at least paragraphs 0193 and 0389).

Claim 15:  Rathod in view of Argue disclose the method according to claim 14 and Rathod further teaches further comprising, receiving, by the executable instructions, additional artifacts earned by the user from completing the survey from the gamification loyalty platform and presenting the additional artifacts, Rathod teaches enabling users to fill forms including survey forms and receive virtual objects (see at least paragraphs 0193, 0389 and 0433).

Claim 19:  Rathod discloses a system, comprising:
a platform server comprising a platform processor and a platform non-transitory computer-readable storage medium having executable instructions representing a gamification manager, Rathod teaches game server (see at least paragraph 0024), 
a transaction device, Rathod teaches a server (see at least paragraph 0090); comprising a transaction processor and a transaction non-transitory computer-readable storage medium having executable instructions representing a gamification agent; 
the gamification manager, Rathod teaches game server (see at least paragraph 0024), when executed by the platform processor from the platform non-transitory computer-readable storage medium causing the platform processor to perform first operations comprising: 
receiving rules defining real-world activities and game activities of a user for earning artifacts from the platform interface, Rathod teaches Gateway may be configured to receive information about real world object, virtual objects and rules and required actions to get virtual objects (see at least paragraphs 0166, 0193 and 0242);
obtaining selections for gaming elements representing games to play in connection with transactions of the user for the real-world activities or the game activities from the platform interface, Rathod teaches user may provide game data and invite others and start playing game (see at least paragraphs 0193, 0194 and 0358); 
configuring an account associated with a user with the rules and the selections, Rathod teaches Gateway may be configured to receive information about real world object, virtual objects and rules and required actions to get virtual objects (see at least paragraphs 0166, 0193 and 0242);
integrating the real-world activities associated with the transactions between the user and the retailers with the game activities associated with game play for a game into a gamification-based platform driven by the rules, the activities, the game, and the loyalty systems associated with the retailers, Rathod teaches a server module 188 receives uploaded or submitted or shared or provided one or more types of media including one or more photos, videos, receives monitored or tracked user device's current location or place and associated one or more types of information, sensor data from user device's one or more types of sensors, current date & time and associated information, scanned or photo of receipt of purchase, transaction data from linked database of sellers, one or more 3rd parties or external sources data related to user, access one or more types of user or connected users of user's related or associated data including user profile, connections or contacts, checked in places, updates, status and like. After receiving or accessing said one or more types of data, contents, media and metadata server module 188 processes said data by employing one or more types of technologies including object recognition, voice recognition, face and body parts recognition, Optical on (OCR), recognize, processes, measure, analyze, calculate sensor data (see at least paragraphs 0015, 0024, 0035, 0304, 0378 and 0380);
delivering a reference to the gaming elements at conclusions of the transactions to the gamification agent, Rathod teaches displaying or presenting virtual objects to users or players who entered or dwell in said predefined geo-fenced of the real world and conduct pre-set actions (see at least paragraphs 0385, 0401 and 0402);  
evaluating the rules in connection with the real-world activities for the transaction and the game activities associated with the game play of the gaming elements, Rathod teaches Gateway may be configured to receive information about real world object, virtual objects and rules and required actions to get virtual objects (see at least paragraphs 0166, 0193 and 0242), and assigning accumulated levels of the artifacts to the account, Rathod teaches Gateway may be configured to receive information about real world object, virtual objects and rules and required actions to get virtual objects (see at least paragraphs 0166, 0193 and 0242); and 
providing dashboard services to the gamification agent that presents the accumulated levels of the artifacts and a ranking of the user relative to other users of a community, Rathod teaches providing ranks to users within users of network (see at least paragraphs 0355 and 0368);
the platform interface executed by the loyalty processor from the loyalty non-transitory computer-readable storage medium causing the loyalty processor to perform second operations comprising:
supplying the rules and the selections to an Application Programming Interface (API) associated with the gamification manager, Rathod teaches Gateway may be configured to receive information about real world object, virtual objects and rules and required actions to get virtual objects (see at least paragraphs 0166, 0193 and 0242); and 
reporting transaction details for matching to some of the activities to the gamification manager using the API, Rathod teaches displaying or presenting virtual objects to users or players who entered or dwell in said predefined geo-fenced of the real world and conduct pre-set actions (see at least paragraphs 0385, 0401 and 0402);
accessing the reference to play the gaming elements from the transaction terminal as provided by the gamification manager, Rathod teaches user may provide game data and invite others and start playing game (see at least paragraphs 0193, 0194 and 0358); and 
displaying the accumulated levels of the artifacts and a ranking of the user relative to other users of a community through the dashboard services, Rathod teaches providing ranks to users within users of network (see at least paragraphs 0355 and 0368).
While Rathod teaches the limitations mentioned above, Rathod do not explicitly teach a loyalty server comprising a loyalty processor and a loyalty non-transitory computer-readable storage medium having executable instructions representing a platform interface; providing a loyalty account managed by the loyalty server of a particular loyalty system to the gamification manager through the API for the gamification manager to link the loyalty account to the account managed by the platform server; and the gamification agent (taught by Rathod) when executed by the transaction processor from the transaction non-transitory computer-readable storage medium causing the transaction processor to perform third operation comprising: 
reporting loyalty information during the transactions to the gamification manager using the API.  However, Argue teaches a loyalty module and receiving purchase data and a loyalty identifier (see at least column 3 lines 39-46 and column 5 lines 60-67 through column 6 lines 1-31 and see figure 3); and providing and reporting the loyalty identifying information to a gamification loyalty platform, Argue teaches sending the digital game asset for inclusion in the customer’s digital assets for a computer game (see at least column 3 lines 39-46 and column 7 lines 6-51 and see figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Rathod to modify to include the teachings of Argue in order to persuade customers to purchase physical products from merchants and promote ongoing interaction with purchasers from merchant to receive additional digital game assets.
While the combination of Rathod in view of Argue teaches the limitations mentioned above, Rathod in view of Argue do not explicitly teach enhancing the loyalty systems based on the game play of the game by the user and the rules of the game, and a reference made within the loyalty application to a container object that initiates the container object from and within the processing context of the loyalty application for the game play of the game.
  However, McCoy teaches user interface application, the application stored on a non-transitory computer readable medium, the user interface application performing the following steps: displaying indicators of one or more loyalty programs; displaying one or more game accounts to be associated with the one or more loyalty programs; receiving a first input from a user, the first input associating one of the displayed game accounts with one of the loyalty programs; and displaying an indication of the associated game account and loyalty program, and further talks about a user interface may be provided by which a user can associate different merchants or different categories of transactions with different games or in-game items (see at least paragraphs 0015, 0033 and 0056 and see also figure 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Rathod in view of Argue to modify to include the teaching of McCoy in order to provide an in-game benefit based on a transaction associated with the loyalty program, and 
a reference made within the loyalty application to a container object that initiates the container object from and within the processing context of the loyalty application for the game play of the game, Rathod teaches a user interface may be provided by which a user can associate different merchants or different categories of transactions with different games or in-game items, and such is illustrated by the exemplary user interface 50 of FIG. 6. In the exemplary user interface 50, a first column 81 denotes a type of purchase, and a user may be enabled to associate particular categories of transactions, or particular credit or debit cards, with specific in-game benefits. The specific in-game benefits may be localized by game using selections in column 83, and may be further localized using column 85 to a specific type of item within the game selected in column 83. For example, in the first row, any transactions using credit card #1 lead to game currency being provided in game #1. In the second row, clothing items purchased on credit card #2 lead to specific benefits within game #1, the specific benefits being armor for a particular character.  Furthermore, Rathod teaches in FIG. 8 illustrates additional flexibility options provided by systems and methods according to present principles. In the flowchart 80, a loyalty reward program 134 is shown as leading to an in-game reward 136 as described above. In addition to leading to an in-game reward 136, the loyalty reward program 134 may also lead to a non-game related loyalty reward 138 being provided. In other words, the loyalty reward program can be partially used for in-game benefits and partially used for out-of-game benefits as above. The distribution may be set by the user, e.g., using a similar sort of user interface as in FIG. 6, but where an apportionment percentage is enabled to be set. The apportionment percentage may be replaced with other options, such as a cap on the amount of loyalty points usable for in-game rewards, or any other apportionment method desired by the user.  And finally, Rathod teaches information about user activity may be communicated to the game server (or game administration server) 72 in a number of ways. In one implementation, the system or device may issue codes which a user may then input into the game using the UT 131 to receive one or more corresponding benefits. For example, if the system or device 121 is implemented as an application within a mobile device, the application may issue the codes. In some cases, an exercise machine may be enabled to issue codes, either for a specific user selected game, or a code that may be entered in a clearinghouse website, and by user selection within the clearinghouse website, a particular game account or player character may be provided the benefit. The data source 129 may also issue such codes. In these ways, codes may be given directly to the game to gain the in-game benefits with no server communication needed (see at least paragraphs 0056, 0060-0061, 0067, 0069 and 0078).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Rathod in view of Argue to modify to include the teaching of McCoy in order to provide an in-game benefit based on a transaction associated with the loyalty program.

Claim 20:  Rathod in view of Argue disclose the system according to claim 19, and Rathod further teaches wherein the transaction device is: a Self-Service Terminal (SST), a Point-Of-Sale (POS) terminal, a kiosk, a self-service checkout terminal, a user-operated tablet, a user-operated phone, a user-operated wearable processing device, a user-operated desktop, a user-operated laptop, a user-operated voice-enabled network transaction device, and a user-operated appliance that is part of the Internet-of-Things (loTs), Rathod teaches computing devices such as desktop computers, cellular or smartphones, personal digital assistants, laptop computers and tablet devices (see at least paragraphs 0131 and 0280).

11.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod (U.S. Pub. No. 2018/0350144) in view of Argue (U.S. Patent No. 9,576,428), and further in view of McCoy et al. (U.S. Patent No. 9,875,614) (hereinafter ‘McCoy’).

Claim 9:  Rathod in view of Argue disclose the method according to claim 1, but the combination of Rathod and Argue do not explicitly teach wherein initiating further includes initiating the game play as a game of chance.  However, McCoy teaches user receiving benefits or item based on a degree of chance (see at least column 2 lines 4-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Rathod to modify to include the teaching of McCoy in order for the user to gain benefits and use in different game.

Claim 10:  Rathod in view of Argue disclose the method according to claim 1, but the combination of Rathod and Argue do not explicitly teach wherein initiating further includes initiating the game play as a game of skill.  However, McCoy teaches user may receive in-game benefits according to hit points or levels (skill) (see at least column 2 lines 4-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Rathod to modify to include the teaching of McCoy in order for the user to gain benefits and use in different game.

Response to Arguments

12.	Applicant's arguments filed 03/08/2022, with respect to the rejection of claims 1, 3-7, 9-15 and 19-20 under 35 U.S.C. 103(a) have been fully considered but they are not persuasive.  Applicant's amendment is taught by Rathod  and rejection is presented in this Office action.  

Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Cartwright (U.S. Patent No. 10,478,729) talks about the creation, integration, and transaction of instances when predefined rules that govern a particular environment are circumvented. Particularly, the present invention relates to providing an ability to circumvent predefined rules of a computing environment through a transaction where the ability is integrated within the computing environment and is exploited as the computing environment is navigated.
b)	Seshadri (U.S. Pub. No. 2019/0340631) talks about a user interacts with an augmented reality environment via a digital system supporting augmented reality views of a merchant premise. A gaming component on the consumer's personal computing device, a gaming platform hosting a game, a merchant system providing game conditions and rewards operate together to provide a gamified augmented reality environment to consumer. Completion of one or more games may qualify the consumer for an award.
c)	Bravo (U.S. Pub. No.2020/0167814) talks about identify an item that is offered for sale at a retailer location in association with a sales promotion, in response to determining that a mobile device of a user is within a threshold location proximity to the retailer location. Embodiments determine an in-game virtual reward value for awarding to the user within a virtual game that is executing on the mobile device as a function of gaming profile data of the user; and present an offer to the user within the virtual game to award the determined in-game virtual reward value to the user in consideration for an engagement by the user with the identified item that meets a term of the sales promotion.
d)	Page et al. (U.S. Pub. No. 2014/0087849) talks about a player does not need to carry a physical loyalty card in order to participate in the loyalty program while engaged in game play. Instead, the player can participate in the loyalty program via a mobile application on the player's mobile electronic device 240, such as a smartphone, tablet computer, etc. According to an embodiment, a player can first "virtualize" his or her traditional plastic physical loyalty card to create a "mobile loyalty card," which can then be used to track the player's game play at electronic gaming machines 1 throughout the casino's network. It will be understood that the mobile electronic device 240 can communicate with the electronic gaming machine 1 wirelessly, and that the electronic gaming machine 1 can communicate wirelessly with a remote server 204, as shown in FIG. 8. In some embodiments, the wireless communication can take place via the candle 2. The mobile loyalty card can be created using an application on a portable electronic device 240 (see at least paragraph 0162).

14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        05/31/2022